           Case 3:19-cv-03440-RS Document 23 Filed 10/31/19 Page 1 of 3



 1
     SHARON L. ANDERSON (SBN 94814)
 2   County Counsel
     D. CAMERON BAKER (SBN 154432)
 3   Deputy County Counsel
 4   COUNTY OF CONTRA COSTA
     651 Pine Street, Ninth Floor
 5   Martinez, California 94553
     Telephone: (925) 335-1800
 6
     Facsimile: (925) 335-1866
 7   Electronic Mail: cameron.baker@cc.cccounty.us

 8   Attorneys for Defendant
 9   ANDREW HALL

10                                     UNITED STATES DISTRICT COURT
11                                    NORTHERN DISTRICT OF CALIFORNIA
12
       JEANNIE ATIENZA, individually and as            No. C19-03440 RS
13    successor-in-interest to Decedent
      LAUDEMER ARBOLEDA,                               STIPULATION AND [PROPOSED] ORDER
14
                                                       RE CASE SCHEDULE AND FILING OF
15                     Plaintiff,                      SECOND AMENDED COMPLAINT

16    v.
                                                       Crtrm: 3, 17th Floor
17
      ANDREW HALL, individually and in his             Judge: Hon. Richard Seeborg, Presiding
18    capacity as a City of Danville Police            Date Action Filed: June 17, 2019
      Officer; and DOES 1-50 inclusive,                Trial Date: None Assigned
19
20                     Defendants.
21

22

23           Whereas counsel for Plaintiff Jeannie Atienza and Defendant Andrew Hall have met and
24   conferred regarding various case management issues, including the filing of a Second Amended
25   Complaint, selection of a Magistrate Judge for a Settlement Conference and case schedule; and
26           Whereas counsel for Plaintiff Jeannie Atienza has recently learned that Decedent Laudemer

27   Arboleda’s father, Philip Arboleda, may be alive and living in Texas, which would require adding him

28   as a party to this litigation;

     Stipulation and [Proposed] Order re Case Schedule and Filing of Second Amended Complaint –
     Case No. C19-03440 RS
                                                                                                     1
         Case 3:19-cv-03440-RS Document 23 Filed 10/31/19 Page 2 of 3



 1         Therefore the parties, by and through their counsel, stipulate to the following:

 2         1. Plaintiff Atienza shall file a Second Amended Complaint on or before November 15, 2019.

 3         2. Defendant Hall’s responsive pleading to Plaintiff’s Second Amended Complaint shall be

 4             filed within 21 days of the filing of the Second Amended Complaint.
           3. The parties request that the Court appoint Magistrate Judge Jacqueline Corley to conduct the
 5
               Settlement Conference and that the Court set a deadline of February 28, 2020.
 6
           4. The parties anticipate the trial in this matter will take between 6 and 8 court days and request
 7
               that the Court adopt this case schedule.
 8

 9
             Event                                          Proposed Dates
10
             Last Day to Conduct Settlement                 February 28, 2020
11           Conference
12           Last Day to Amend Pleadings/Add Parties        February 28, 2020
13           Fact Discovery Cutoff                          May 29, 2020

14           Disclosure of Expert Witnesses                 June 19, 2020
             Disclosure of Rebuttal Expert Witnesses        July 10, 2020
15
             Expert Witness Discovery Cutoff                July 31, 2020
16
             Last Day for Dispositive Motion Hearing        August 21, 2020
17
             Pretrial Conference                            October 28, 2020
18           Trial Date                                     November 9, 2020
19
20
           5. The parties request that the Court schedule a further case management conference
21
               at 10:00 a.m. on March 12, 2020.
22

23
     Dated: October 31, 2019                                     _/s/ Adante D. Pointer
24                                                               ADANTE D. POINTER
                                                                 Law Offices of John L. Burris
25                                                               Attorneys for Plaintiff Jeannie
                                                                 Atienza
26

27

28
     Stipulation and [Proposed] Order re Case Schedule and Filing of Second Amended Complaint –
     Case No. C19-03440 RS
                                                                                                        2
          Case 3:19-cv-03440-RS Document 23 Filed 10/31/19 Page 3 of 3


      DATED: October 31, 2019                               SHARON L. ANDERSON
 1
                                                            COUNTY COUNSEL
 2

 3

 4                                                          By:        /s/ D. Cameron Baker
                                                                    D. CAMERON BAKER
 5                                                                  Deputy County Counsel
                                                                    Attorneys for Defendant
 6
                                                                    Andrew Hall
 7

 8
                                           ATTORNEY ATTESTATION
 9
              I hereby attest that I have authorization from all of the above-named counsel to E-file this
10
     stipulation and this authority is reflected by the conformed signature (“/s/”) within this E-filed
11
     document.
12
     DATE: October 31, 2019                             /s/ D. Cameron Baker
13

14

15   PURSUANT TO STIPULATION, IT IS SO ORDERED:
16

17   Dated:                   , 2019
                                            By:    _____________________________________
18                                                  Hon. Richard Seeborg
                                                    United States District Judge
19
20

21

22

23

24

25

26

27

28
     Stipulation and [Proposed] Order re Case Schedule and Filing of Second Amended Complaint –
     Case No. C19-03440 RS
                                                                                                             3
